Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 1 of 44 PageID #: 605




                                     002001
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 2 of 44 PageID #: 606




                                     002002
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 3 of 44 PageID #: 607




                                     002003
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 4 of 44 PageID #: 608




                                     002004
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 5 of 44 PageID #: 609




                                     002005
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 6 of 44 PageID #: 610




                                     002006
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 7 of 44 PageID #: 611




                                     002007
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 8 of 44 PageID #: 612




                                     002008
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 9 of 44 PageID #: 613




                                     002009
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 10 of 44 PageID #: 614




                                      002010
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 11 of 44 PageID #: 615




                                      002011
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 12 of 44 PageID #: 616




                                      002012
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 13 of 44 PageID #: 617




                                      002013
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 14 of 44 PageID #: 618




                                      002014
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 15 of 44 PageID #: 619




                                      002015
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 16 of 44 PageID #: 620




                                      002016
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 17 of 44 PageID #: 621




                                      002017
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 18 of 44 PageID #: 622




                                      002018
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 19 of 44 PageID #: 623




                                      002019
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 20 of 44 PageID #: 624




                                      002020
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 21 of 44 PageID #: 625




                                      002021
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 22 of 44 PageID #: 626




                                      002022
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 23 of 44 PageID #: 627




                                      002023
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 24 of 44 PageID #: 628




                                      002024
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 25 of 44 PageID #: 629




                                      002025
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 26 of 44 PageID #: 630




                                      002026
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 27 of 44 PageID #: 631




                                      002027
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 28 of 44 PageID #: 632




                                      002028
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 29 of 44 PageID #: 633




                                      002029
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 30 of 44 PageID #: 634




                                      002030
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 31 of 44 PageID #: 635




                                      002031
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 32 of 44 PageID #: 636




                                      002032
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 33 of 44 PageID #: 637




                                      002033
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 34 of 44 PageID #: 638




                                      002034
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 35 of 44 PageID #: 639




                                      002035
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 36 of 44 PageID #: 640




                                      002036
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 37 of 44 PageID #: 641




                                      002037
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 38 of 44 PageID #: 642




                                      002038
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 39 of 44 PageID #: 643




                                      002039
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 40 of 44 PageID #: 644




                                      002040
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 41 of 44 PageID #: 645




                                      002041
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 42 of 44 PageID #: 646




                                      002042
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 43 of 44 PageID #: 647




                                      002043
Case 4:20-cr-00142-SDJ-KPJ Document 54-2 Filed 07/28/20 Page 44 of 44 PageID #: 648




                                      002044
